     Case 2:18-cv-00842-ECM-SRW Document 34 Filed 08/25/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

ANTONIO MARQUIS RICHARDS,                       )
                                                )
      Petitioner,                               )
                                                )
      v.                                        )   CIVIL ACT. NO. 2:18-cv-842-ECM
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
      Respondent.                               )

                         MEMORANDUM OPINION and ORDER

      On June 22, 2021, the Magistrate Judge entered a Recommendation that the

Petitioner’s motion to vacate, set aside, or correct be denied and this case dismissed with

prejudice (doc. 33) to which no objections have been filed. Upon an independent review

of the file, upon consideration of the Recommendation, and for good cause, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED, the

motion to vacate, set aside, or correct is DENIED, and this case is DISMISSED with

prejudice.

      Done this 25th day of August, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
